Case 2:20-cv-00040-JDL Document 21 Filed 12/01/20 Page 1 of 2                  PageID #: 1509




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


JUDY L.,                                           )
                                                   )
       Plaintiff,                                  )
                                                   )
                      v.                           ) 2:20-cv-00040-JDL
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
       Defendant.                                  )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
       Judy L. seeks judicial review of the Social Security Administration

Commissioner’s final decision that determined that she is not disabled and denied

her application for Social Security Insurance benefits (ECF Nos. 1, 11). On July 2,

2020, the Commissioner moved to remand the case to the Administrative Law Judge

under sentence four of 42 U.S.C.A. § 405(g) (West 2020), for further assessment of the

Plaintiff’s residual functional capacity and, in particular, the restrictions imposed by

her daily living skills (DLS) assistance schedule (ECF No. 15). 1 The Plaintiff opposes

a remand, arguing that the evidence clearly establishes her right to a favorable

determination (ECF No. 16).

       United States Magistrate Judge John C. Nivison held a hearing on the matter

on September 15, 2020 (ECF No. 19). Pursuant to 28 U.S.C.A. § 636(b)(3) (West

2020), the Magistrate Judge filed his Recommended Decision with the Court on



 1 The Plaintiff receives DLS assistance through the MaineCare Program administered by the Maine

Department of Health and Human Services.
Case 2:20-cv-00040-JDL Document 21 Filed 12/01/20 Page 2 of 2          PageID #: 1510




September 23, 2020, recommending that the Court grant the Commissioner’s motion

(ECF No. 20). The time within which to file objections has expired, and no objections

have been filed. The Magistrate Judge notified the parties that failure to object would

waive their right to de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision

(ECF No. 20) of the Magistrate Judge is hereby ACCEPTED. The Commissioner’s

decision is VACATED, and the matter is REMANDED to the Commissioner under

sentence four of 42 U.S.C.A. § 405(g) for further proceedings consistent with this

opinion. The proceedings on remand will be limited to the reassessment of the

Plaintiff’s residual functional capacity, with specific consideration given to any

limitations or restrictions imposed by the mechanics of her treatment.



      SO ORDERED.

      Dated this 1st day of December, 2020.

                                                      /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE




                                           2
